               Case 8:20-cv-01974-SAG Document 5 Filed 08/24/20 Page 1 of 1


                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MARYLAND


            DEBORAH LAUFER,

                     Plaintiff                                *

                            v.                                *         Civil No.: PX 20-cv-1974

     FT. MEADE HOSPITALITY, LLC,                              *

                    Defendant
                                                            ******

                                                       ORDER OF DEFAULT

           It appears from the records and/or affidavit of Deborah Laufer that the summons and

Complaint were properly served upon the named Defendant, Ft. Meade Hospitality, LLC on

July 22nd, 2020, and time for said Defendant to plead or otherwise defend expired on August

12th, 2020, and that said Defendant has failed to plead or otherwise defend as directed in said

summons and as provided by the Federal Rules of Civil Procedure.

           Therefore, upon the request of the Plaintiff, and pursuant to Rule 55 of the Federal Rules

of Civil Procedure, it is

           ORDERED, that default for want of answer or other defense by said Defendant is

entered this 24th day of August, 2020.

                                                                  FELICIA C. CANNON, CLERK

                                                            By:                 /s/
                                                                  Brian Ulander, Deputy Clerk




U.S. District Court (Rev. 1/2000) - Order of Default
